Citation Nr: 0514057	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an evaluation of 70 percent for post-
traumatic stress disorder prior to December 29, 2000.

3.  Entitlement to an effective date earlier than December 
29, 2000, for a grant of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service- connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  This appeal originally came before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  

In a June 2004 decision, the Board denied the veteran's 
claims.  The veteran appealed, and in March 2005 the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the Board's decision and remanded the case for 
readjudication in accordance with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion stated that the veteran had not been 
properly notified under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) of the 
evidence needed to support his claim for an evaluation in 
excess of 70 percent for post-traumatic stress disorder.  VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The Joint Motion stated that the veteran had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim of an 
increased rating for PTSD under Quartuccio, supra.  It also 
determined that the other two claims on appeal were 
inextricably intertwined with the increased rating issue, and 
must be considered together on remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an evaluation in excess of 70 
percent for post-traumatic stress 
disorder, specifically evidence 
demonstrating total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name.  The veteran 
should also be notified of the evidence 
necessary to grant and earlier effective 
date for a 70 percent rating for PTSD and 
TDIU; 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.

2.  Following the above, the RO should 
review the veteran's claims.  If a benefit 
sought on appeal remains denied, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should be 
afforded the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




